Dismissed and Memorandum Opinion filed October 16, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00754-CV

CRIMSON EXPLORATION, INC, SUCCESSOR IN INTEREST OF GULFWEST
                  ENERGY, INC., Appellant

                                            V.

                 SUMMIT INVESTMENT GROUP, INC., Appellee


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-43391


                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed July 11, 2011. The clerk’s record was
filed October 10, 2012. No reporter’s record was taken. No brief was filed.

      On August 28 2012, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before September 27, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                    2